Name: Commission Regulation (EEC) No 1940/91 of 2 July 1991 amending Regulation (EEC) No 3827/90 on transitional arrangements for the description of certain quality wines produced in specified areas
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/28 Official Journal of the European Communities 3. 7 . 91 COMMISSION REGULATION (EEC) No 1940/91 of 2 July 1991 amending Regulation (EEC) No 3827/90 on transitional arrangements for the description of certain quality wines produced in specified areas Whereas, in order to avoid an interruption in established trade flows and pending an adaptation of the Community rules on the designation of specified regions and on the use of brand names containing words identical to such geographical descriptions, the term of validity of the abovementioned derogation should be extended by one month ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 ( 1 ) thereof, Whereas, under the Act of Accession of Spain and Portugal, the special provisions for quality wines produced in specified regions laid down in Council Regulation (EEC) No 823/87 ('), as last amended by Regulation (EEC) No 3577/90 (2), and the general rules on the description and presentation of such wines laid down in Council Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EEC) No 3886/89 (4), are to come into force in Portugal from the beginning of the second stage of accession ; Whereas Article 1 of Commission Regulation (EEC) No 3827/90 (*) as last amended by Regulation (EEC) No 816/91 (% provides for a derogation from Article 40 (2) of Regulation (EEC) No 2392/89 so that holders of recog ­ nized registered brand names for a wine or grape must that contain words identical to the name of a region specified by Portugal for designation of a quality wine psr before 1 January 1991 may continue to use them where they are identical to the proper name of the holder of the brand name ; whereas the second paragraph of Article 2 of Regulation (EEC) No 3827/90 provides that the dero ­ gation is to apply until 30 June 1991 ; HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 2 of Regulation (EEC) No 3827/90, the date '31 June 1991 ' is hereby replaced by '30 July 1991 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 59. 0 OJ No L 353, 17. 12. 1990, p. 23. 0 OJ No L 232, 9 . 8 . 1989, p. 13 . (&lt;) OJ No L 378, 27. 12. 1989, p. 12. 0 OJ No L 366, 29. 12. 1990, p. 59. (6) OJ No L 83, 3 . 4 . 1991 , p. 8 .